Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1, 8, and 15 recite “the synchronization or the established connection allows for communication between the first computing entity and the second entity”. The second entity should be the second computing entity.    Appropriate correction is required.
 Claims 13 and 14 limitations end with a semi-colon instead of a period. Appropriate correction is required.
The dependent claims inherit the objection of their respective base claims and, as such are objected to for the same reasons. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1 5-8,11-15,17, and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-2,6-8,12-14, and 18 Application No. 17/120,751 (Reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims are minor and not distinguishing the overall appearance of one over the other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, 8, 11, 13, 15, 17 and 20 (reciting similar limitations as claims 1, 7 and 13 of # 17/120,751). 
Claim 5, 12, and 19 (reciting similar limitations as claims 2, 8 and 14 of # 17/120,751). 
Claims 7 and 14 (reciting similar limitations as claims 6, 12 and 18 of # 17/120,751). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 6 and 20 recite “receiving, via customer input at the second computing entity, one or more configurable parameters, via the established connection, for one or more deliveries without human interaction during a predetermined time period, and for one or more of generating a notification to a customer or carrier pick-up/delivery individual, automatically disallowing or allowing delivery or pick-up of the item, and confirming the item was picked-up or delivered.” 
This limitation is long and contains multiple disconnected steps. For example, it’s unclear whether “for one or more deliveries without human interaction during a predetermined time period, and/or “for one or more of generating a notification to a customer or carrier pick-up/delivery individual” refer to the one or more configurable parameters or the established connection. Moreover, there is no relationship between the “automatically disallowing or allowing delivery or pick-up of the item, and confirming the item was picked-up or delivered” and the previous received information. 
Claim 13 recites “wherein the apparatus is further caused to receive, via customer input at the second computing entity, one or more configurable parameters, via the established connection, for one or more deliveries without human interaction during a predetermined time period, and for one or more of generating a notification to a customer or carrier pick-up/delivery individual, automatically disallowing or allowing delivery or pick-up of the item, and confirming the item was picked-up or delivered;” 
This limitation is long and contains multiple disconnected steps. For example, it’s unclear whether “for one or more deliveries without human interaction during a predetermined time period, and/or “for one or more of generating a notification to a customer or carrier pick-up/delivery individual” refer to the one or more configurable parameters or the established connection. Moreover, there is no relationship between the “automatically disallowing or allowing delivery or pick-up of the item, and confirming the item was picked-up or delivered” and the previous received information.  Its unclear which device is receiving the parameter, the apparatus or via the established connection which is between the first and second computing entity.  
For the purpose of the examination the limitations of Claims 6, 13 and 20 will be interpreted as “ receiving, via customer input at the second computing entity and  via the established connection, one or more configurable parameters for (1) one or more deliveries without human interaction during a predetermined time period, (2)  generating a notification to a customer or carrier pick-up/delivery individual, (3)  automatically disallowing or allowing delivery or pick-up of the item, and (4)  confirming the item was picked-up or delivered.” [ one or more configurable parameters for one or more of (1), (2), (3) and (4)]. See specification: 53-59. 

The dependent claims 7 and 14 inherit the rejections of their respective base claims 6 and 13 and, as such are rejected for the same reasons.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 12-17, and 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bhatia (US 9,699,606 B1)
 As per claim 8, Bhatia teaches:
An apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: cause a connection to be established between a first computing entity and a second computing entity based on credential information, the established connection is at least partially responsible for allowing communication between the first computing entity and the second entity; ( See at least: Fig. 7, Col.5 lines 41- 43, The confirmation token 241 represents a token that can be exchanged between two or more client computing devices 206 to confirm that a delivery of a shipment has occurred. Col.8, lines 28-67) 
determine that one or more triggering events have occurred, wherein the one or more triggering events comprises one or more of: (1) an entity moving out of a geofenced area, (2) the entity moving into the geofenced area, (3) a scan of the item at a pick-up or delivery location, (3) a determination that the item will be delivered within a configurable time period, and (4) a determination that the item is among a next configurable number of items to be delivered;   ( see at least: Col.8, lines 28-67, Col.5 lines 31-38, the geo-fence threshold 239 can specify that the client computing devices 206 of the recipient 236 and the delivery agent 221 be within a specific distance of the destination 233. Likewise, the geo-fence threshold 239 can specify the percentage of overlap between a geo fenced area centered on the client computing device 206 of the delivery agent 221 and another geo-fenced area centered on the destination 233.) 
in response to the determining, monitor the established connection between the first computing entity and the second computing entity on a pre-determined schedule; (Col.13 lines 18-33, the delivery confirmation application 246 may receive the current location 226 of client computing devices 206 on a regular basis. In this example, each client computing device 206 may be configured to report its current location 226 at a predefined periodic interval (e.g., every 30 seconds, every minute, every five minutes, etc.). In this example, the delivery confirmation application 246 can use the latest current location 226 received from a client computing device 206 as an approximation for its current location 226. In some instances, client computing devices 206 may be synchronized to report their current location 226 at approximately the same time in order to increase the accuracy of determining whether two client computing devices 206 were at the same destination 233 (FIG. 2) within the same time-window or were in proximity to each other in the same time-window.) 
determine whether to allow delivery or pickup of an item based at least in part on the monitoring and the occurrence of the one or more triggering events; and based on allowing or not allowing the delivery or pickup of the item, causing presentation, via a user interface, of a notification for display indicating that the item is allowed or not allowed to be delivered or picked up.  (see at least: Fig.7, Col.15 lines 13-42, the delivery confirmation application 246 can generate and send an error message to the client computing device 206 of either the recipient 236 or the delivery agent 221. The error message may include information regarding why the delivery confirmation application 246 is unable to confirm delivery. For example, the error message could indicate that the client computing devices 206 of the recipient 236 and delivery agent 221 are too far apart. As another example, the error message could indicate that the client computing device of either the recipient 236 or the delivery agent 221 is not in close enough proximity to the destination 233. In another example, the error message could indicate the destination 233 for the shipment is incorrect (e.g., the delivery agent 221 is attempting to deliver the wrong package). After sending the error message, the process Subsequently ends.) 

As per claim 9, Bhatia teaches claim 8 as above. Bhatia further teaches:
wherein the credential information includes user profile information that includes one or more of: a username, a password, an image, a token, a challenge phrase, and a reminder.  (Col.5 lines 41-60, confirmation token) 

As per claim 12, Bhatia teaches claim 8 as above. Bhatia further teaches:
wherein the apparatus is further caused to store a time and a location at which the first computing entity and the second computing entity established the connection.  (Col. 12 Lines 55-60, the delivery notification can include an identifier for a corresponding shipment record 219 (FIG. 2), a status indicating whether the shipment was partially or completely delivered, a time of delivery, the current location 226 (FIG. 2) of the client computing device 206 at the time of the delivery, a confirmation token 241 (FIG. 2), or potentially other data. [ shipping record represents stored data]) 

As per claim 13, Bhatia teaches claim 8 as above. Bhatia further teaches:
wherein the apparatus is further caused to receive, via customer input at the second computing entity, one or more configurable parameters, via the established connection, for one or more deliveries without human interaction during a predetermined time period, and for one or more of generating a notification to a customer or carrier pick-up/delivery individual, automatically disallowing or allowing delivery or pick-up of the item, and confirming the item was picked-up or delivered;  
 Examiner interprets the above limitation  as “ receiving, via customer input at the second computing entity and  via the established connection, one or more configurable parameters for (1) one or more deliveries without human interaction during a predetermined time period, (2)  generating a notification to a customer or carrier pick-up/delivery individual, (3)  automatically disallowing or allowing delivery or pick-up of the item, and (4)  confirming the item was picked-up or delivered.” [ one or more configurable parameters for one or more of (1), (2), (3) and (4)].
([ using location as a parameter for (2), (3) and (4), Bhatia teaches creating a shipment record by the customer including destination represents the customer input] 
see Bhatia at least: Col.7 lines 36-67, In creating the shipment record 219, the electronic commerce application can include the destination 233 for the shipment provided by the customer placing the order, an identifier of a recipient 236 of the order (which may or may not be different from the customer placing the order). After the shipment record 219 is created, the delivery confirmation application 246 is notified of the newly created shipment record 219. The delivery confirmation application 246 in turn analyzes the shipment record 219 to determine one or more appropriate geo-fence thresholds 239 to be assigned to the shipment record 219. The geo-fence threshold 239 can be specified based at least in part on one or more criteria Col.8 lines 8-28, Similar modifications could be made based on other criteria, such as the type of items in the shipment (e.g., hazardous materials), type of delivery location. Col.10 lines 20-26, Once the delivery confirmation application 246 receives a notification of the exchange of the confirmation token 241, the delivery confirmation application 246 can then confirm the delivery. As part of the confirmation process, a confirmation message can be sent to the client computing device 206 of the recipient 236 or the delivery agent 221,

As per claim 14, Bhatia teaches claim 13 as above. Bhatia further teaches:
wherein the one or more configurable parameters are selected from a group consisting of a location, a day, and a time.  (see at least: Col.7 lines 36-67) 

As per claim 15, Bhatia teaches:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion configured to cause a connection to be established between a first computing entity and a second computing entity, the established connection is at least partially responsible for allowing communication between the first computing entity and the second entity; ( See at least: Fig. 7, Col.5 lines 41- 43, The confirmation token 241 represents a token that can be exchanged between two or more client computing devices 206 to confirm that a delivery of a shipment has occurred. Col.8, lines 28-67)
an executable portion configured to monitor the established connection and determine that one or more triggering events have occurred, wherein the one or more triggering events comprises one or more of: (1) an entity moving out of a geofenced area, (2) the entity moving into the geofenced area, (3) a scan of the item at a pick-up or delivery location, (3) a determination that the item will be delivered within a configurable time period, (4) a determination that the item is among a next configurable number of items to be delivered, (5) a designated carrier vehicle turning on or off, (6) the designated carrier vehicle beginning to move, and (7) the designated carrier vehicle slowing to a stop; ( see at least: Col.8, lines 28-67, Col.5 lines 31-38, the geo-fence threshold 239 can specify that the client computing devices 206 of the recipient 236 and the delivery agent 221 be within a specific distance of the destination 233. Likewise, the geo-fence threshold 239 can specify the percentage of overlap between a geo fenced area centered on the client computing device 206 of the delivery agent 221 and another geo-fenced area centered on the destination 233. Col.13 lines 18-33,)
 an executable portion configured to determine whether to allow delivery or pickup of an item based at least in part on the monitoring and the occurrence of the one or more triggering events; and an executable portion configured to cause presentation, via a user interface, of a notification for display indicating that the item is allowed or not allowed to be delivered or picked up based on allowing or not allowing the delivery or pickup of the item.  (see at least: Fig.7, Col.15 lines 13-42, the delivery confirmation application 246 can generate and send an error message to the client computing device 206 of either the recipient 236 or the delivery agent 221. The error message may include information regarding why the delivery confirmation application 246 is unable to confirm delivery. For example, the error message could indicate that the client computing devices 206 of the recipient 236 and delivery agent 221 are too far apart. As another example, the error message could indicate that the client computing device of either the recipient 236 or the delivery agent 221 is not in close enough proximity to the destination 233. In another example, the error message could indicate the destination 233 for the shipment is incorrect (e.g., the delivery agent 221 is attempting to deliver the wrong package). After sending the error message, the process Subsequently ends.) 

As per claim 17, Bhatia teaches claim 15 as above. Bhatia further teaches:
cause a synchronization of the first computing entity and the second computing entity. (Col.9 lines 3-15, Col.13 lines 18-33, the delivery confirmation application 246 may receive the current location 226 of client computing devices 206 on a regular basis. In this example, each client computing device 206 may be configured to report its current location 226 at a predefined periodic interval (e.g., every 30 seconds, every minute, every five minutes, etc.). In this example, the delivery confirmation application 246 can use the latest current location 226 received from a client computing device 206 as an approximation for its current location 226. In some instances, client computing devices 206 may be synchronized to report their current location 226 at approximately the same time in order to increase the accuracy of determining whether two client computing devices 206 were at the same destination 233 (FIG. 2) within the same time-window or were in proximity to each other in the same time-window.)
 
Claims 16 and 19-20 recite similar limitations as claims 9 and 12-13, therefore they are rejected over the same rationales. 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10-11 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The closest prior art includes:
KLINGENBERG (US-20130138573-A1) related to a system and method for changing delivery service level. 
Habbaba (US-20190311327-A1) related to a system and method for item delivery to an unattended vehicle. 
Duquene (US 20180247252 A1) related to a system and method to automatically catching and sending electronic signature for package delivery. 
Ordille (US-20070203741-A1) related to a system and method for automatic notifications and responses. 
Qi (US-20120171961-A1) related to a system and method for quick authentication between Bluetooth devices. 
Faaborg (US-20150120529-A1) related to a system and method for package delivery and door access. 
Hjelmeland Alams (US-20080301580-A1) related to a system and method for receiving and sending notifications. 
Jones (US-6975998-B1) related to a system and method for package delivery notification. 
Klingenberg (US-20070005452-A1) related to a system and method for providing personalized delivery services. 
Hamm (US-20110074587-A1) related to a system and method for tracking packages. 
Lau (US-7212829-B1) related to a system and a method for providing shipment tracking and notifications. 
Horstemeyer (US 8,368,562 B2) related to a system and method for notifying a user to enable pickup/delivery changes. 
Systems, K., 2015. Mobiletek - Mobile Driver Management Tools Set. [online] Key
Software Systems. Available at: <https://www.keysoftwaresystems.com/mobiletek.html>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628